DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

	In response to the Amendment received on 7/18/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 2 and 6-8.


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 7/18/2022, with respect to claims 1- have been fully considered and are persuasive.  The rejection of claim(s) 1-7 and 10-11 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (KR10-2016-0028137) has been withdrawn. Lee fails to fairly suggest and/or expressly teach the requirement of 0.05 to 0.5 % by weigh t of an optical brightener selected from the grouping found and required in the instant claims.  


Allowable Subject Matter

Claims 1 3-5 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance is the prior art, alone or in combination, fails to expressly teach and/or render obvious a light curable composition comprising (a) 40 to 60% of at least one (meth) acrylate monomer having a Tg from -60 to 120 deg. C; (b) 10 to 70 % of at least one acrylamide compound; (c) 20 to 60 % of at least one (meth) acrylate oligomer having a glass transition temperature from – 80 to 60 deg. C; 3 to 5 % of at least one photoinitiator; and 0.05 to 0.5% of at least one optical brightener selected from the grouping listed in instant claim 1.  The prior art is silent with regard to cured products and articles bonded by said light curable composition as described above and found in the instant claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc